Case 1:10-cr-00433-KAM Document 185 Filed 12/06/19 Page 1 of 21 PageID #: 1171




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                              x
UNITED STATES OF AMERICA

                  -v.-                              10 CR 433 (KAM)


JONATHAN BRAUN,                                     AFFIDAVIT

                            Defendant.
                                              x


STATE OF NEW YORK                  )
                                   )    ss.
COUNTY OF RICHMOND                 )

     JONATHAN BRAUN duly swears:

     1.    I am the defendant in the captioned case.


     2.    I submit this affidavit in support of my motion to vacate my

10-year sentence based on ineffective assistance of counsel.

     3.    Prior to my May 28, 2019 sentencing, I was unaware of any

anonymous letters filed against me with this Court - in Aug. 2018, April

2019 or on any other date. My attorneys never advised me of the Aug.

2018 or April 2019 letters (nor any other). And I did not learn of their

existence by any alternative means. I first learned of the Aug. 2018 and


April 2019 letters when the Court brought them up during my sentencing


hearing.
Case 1:10-cr-00433-KAM Document 185 Filed 12/06/19 Page 2 of 21 PageID #: 1172




     4.    Representing me at sentencing was Anjelica Cappellino, a


young attorney associated with my lead lawyer, John Meringolo. When


the Court mentioned the anonymous letters, I expressed great concern to


Ms. Cappellino. I asked Ms. Cappellino what the Court was talking about

and urged her to step in and do something. Ms. Cappellino waved off my

concerns, telling me not to worry, everything would be fine. As a result, I


was unable to dispute the anonymous allegations and they went

unchallenged.


     5.    The anonymous letters accused me of serious personal and

professional misconduct while released on bail awaiting sentencing. Most

troubling, they claimed that I violently assaulted a man at a party,

causing severe and permanent physical injury by intentionally shoving


him off a two-story balcony. Sent. Tr. 11; see also id. 33. Equally


disturbing, they claimed that I threatened a rabbi with physical and

reputational harm - by community exposure as a lying thief - over an

unpaid business debt. Id. 12-13, 33. Both claims are false.

     6.    About a month before the July 2018 engagement party in


question, my first cousin by marriage, Matias Fortgang, asked me to lend


him a large sum of money, around $60,000-$70,000. I declined. When I



                                     2
Case 1:10-cr-00433-KAM Document 185 Filed 12/06/19 Page 3 of 21 PageID #: 1173




rebuffed his renewed request at the party, Fortgang became physically

and verbally abusive, aggressively confronting and loudly berating me.


In the course of his belligerent ranting, Fortgang fell backward off a one­


story deck, tumbling some six feet to the ground. See Ex. A (deck photos).

      7.   In a consensually recorded call with my father shortly after

his fall, Fortgang more than doubled his financial demand, threatening

to "GOO TO THE COPS" unless he received $150,000 overnight. See Ex.

B (10/29118 10:57 pm call transcript). Half an hour later he sent wiring


instructions by text message. See Ex. C. Fortgang perpetuated his

extortion attempt a few days afterward, repeating his demand to my wife


in another recorded call.

      8.   Treatment records from Staten Island University Hospital -

produced informally by Fortgang's civil counsel - confirm my account of


the   party incident and further belie       the anonymous      allegations.

Collectively, the records indicate that Fortgang "[f]ell" from a "one-story

balcony" and landed on "an air conditioner." (I understand that health

care privacy laws preclude attaching the records as exhibits.)


      9.   And far from suffering debilitating bodily injury, recent video


and photographic evidence shows Fortgang fully ambulatory, performing



                                     3
Case 1:10-cr-00433-KAM Document 185 Filed 12/06/19 Page 4 of 21 PageID #: 1174




physical activity such as dancing at a wedding, pulling garbage cans and


lifting trash bags. See, e.g. , Ex. D. Finally, as for the spurious civil suit


Fortgang filed against me, his failure to post a meager $500 court bond


has put it on indefinite hold. See Ex. E.

      10.   Next I turn briefly to the anonymous claims about the rabbi

and his unpaid business debt. Court records establish that the creditor -


Richmond Capital Group, LLC, not me personally to the extent the

anonymous letters suggest otherwise - resorted to lawful process to

collect the debt, obtaining a $14,662.77 "judgment by confession." The


rabbi and his congregation subsequently paid the judgment in "full,"

thereby acknowledging the debt was legitimately owed, and withdrew

their motion to vacate the judgment. Those steps resolved the dispute


between the parties and ended the litigation that ensued. See Ex. F.




                                      4
Case 1:10-cr-00433-KAM Document 185 Filed 12/06/19 Page 5 of 21 PageID #: 1175




     WHEREFORE, for the reasons stated in the accompanymg

memorandum, I respectfully ask this Court to vacate the lO-year


sentence previously imposed and sentence me anew.




                                                         AN BRAUN




                                     5
Case 1:10-cr-00433-KAM Document 185 Filed 12/06/19 Page 6 of 21 PageID #: 1176




                        EXHIBIT A
Case 1:10-cr-00433-KAM Document 185 Filed 12/06/19 Page 7 of 21 PageID #: 1177




                                                                                 16
Case 1:10-cr-00433-KAM Document 185 Filed 12/06/19 Page 8 of 21 PageID #: 1178




                                                                                 17
Case 1:10-cr-00433-KAM Document 185 Filed 12/06/19 Page 9 of 21 PageID #: 1179




                        EXHIBIT B
    Case 1:10-cr-00433-KAM Document 185 Filed 12/06/19 Page 10 of 21 PageID #: 1180




JULY 29TH 2018 10:57 PM
MATIAS FORTGANG : I HAVE 20 MINUTES FOR YOU TO DECIDE WHAT YOU WANT TO DO

JACOB BRAUN: TELL ME, TELL ME WHAT TO DO

MATIAS FORTGANG: PUT A 150,000 INTO MY ACCOUNT WIRE BY TOMORROW, 10 O’CLOCK IN THE MORNING

JACOB BRAUN: I’M SORRY

MATIAS FORTGANG: THAT’S WHAT I WANT. I WANT 150,000K IN MY ACCOUNT TOMORROW MORNING WIRE,
OTHERWISE I AM GOING TO THE COPS NOW THAT’S IT I AM DONE WITH THIS BULLSHIT. I AM NOT GONNA BE
TREATED LIKE THIS BY A CHAYA

JACOB BRAUN: OK SO

MATIAS FORTGANG: SO YOU DECIDE WHAT NUMBER YOU WANT TO CHOOSE, A BADGE NUMBER OR THAT
NUMBER

JACOB BRAUN: OK SEND ME THE INFORMATION

MATIAS FORTGANG: I’M GONNA HAVE ESTEE SEND THE INFORMATION, PLEASE TAKE CARE OF IT RIGHT NOW

JACOB BRAUN: SEND ME THE INFORMATION PLEASE

MATIAS FORTGANG: I WILL SEND IT TO YOU. I WILL HAVE ESTEE SEND IT TO YOU RIGHT NOW

JACOB BRAUN: OK




                                                                                                 14
Case 1:10-cr-00433-KAM Document 185 Filed 12/06/19 Page 11 of 21 PageID #: 1181




                         EXHIBIT C
Case 1:10-cr-00433-KAM Document 185 Filed 12/06/19 Page 12 of 21 PageID #: 1182




                                                                                  15
Case 1:10-cr-00433-KAM Document 185 Filed 12/06/19 Page 13 of 21 PageID #: 1183




                         EXHIBIT D
Case 1:10-cr-00433-KAM Document 185 Filed 12/06/19 Page 14 of 21 PageID #: 1184




                                                                                  18
Case 1:10-cr-00433-KAM Document 185 Filed 12/06/19 Page 15 of 21 PageID #: 1185




                                                                                  20
Case 1:10-cr-00433-KAM Document 185 Filed 12/06/19 Page 16 of 21 PageID #: 1186




                         EXHIBIT E
FILED: RICHMOND COUNTY CLERK 06/17/2019 04:31 PM                                           INDEX NO. 153573/2018
       CaseNO.
            1:10-cr-00433-KAM
              COURT            Document 185 Filed 12/06/19 Page 17RECEIVED
                       OF THE STATE OF NEW YORK
                                                                   of 21 PageID #: 1187
    SUPREME
NYSCEF DOC.    12
    COUNTY'OF RICIIMOND                                        ns  pnnr_    NYSCEF:
                                                                                             =t-
                                                                                     06/17/2019

                                                ----------x
                                                                                                       .I
         l- orl-I-G                                                           ORDER           A*tn'dt       0'
                         0r   I J(r
                        tJ,

                                                                              tndex   ys.   lS35 73 / tg
     ,   __?R    Nu{ r.l
                                                                              Justice DOr-r,A    ffi
    IT IS HEREBY ORDERED AS FOI,LOWS:                                                 Motroo    *)a.


          111   --is   -.drLr*e.giid-
                                        jn    Pd--R----Seearac1\1 -- bffd      ,;I -.lhr, aecarft- rd
     -
                                           --vyfehy--- S(AYE-P- cnti   t .- lll-           .Se-:icdb
      - -fie           c-na-dre.l-----r3                                           Cmlr-




                   I




    NWi1uretocomplywiththisoRDERmayresu1tinPreclusion,Waiver,
    Striking of Answer, and/or Default Judgment'

    Date: &/17 | l7                                                    So Ordered.
                                                                       ENTER:



                                                                           Hon. Kim Dollard
                                                                                                 Justice
                                                                           n6iio g SuPreme"Court




                                                      1 of 1
Case 1:10-cr-00433-KAM Document 185 Filed 12/06/19 Page 18 of 21 PageID #: 1188




                         EXHIBIT F
Case 1:10-cr-00433-KAM Document 185 Filed 12/06/19 Page 19 of 21 PageID #: 1189




                                            CARTERLEDYARD&MILBURN                                                                               LLP
                                                                                 Counselors                  at Law

                                                                                          2 Wall Street
                                                                               New York, NY 1000.5-2072
      Jacob H. Nemon
                                                                                           *
         Associate                                                                                                                                                  570 Lexington Avenue
                                                                                        Tel (212) 732-3200                                                        y,y yo,g,gy j gogy,ggy
Direct Dial: 212-238-8728                                                               Fax (212) 732-3232                                                             (212) 371-2720
E-mail:nemon@chn.com

                                                                                           July         19, 2018

 BY      FAX
Hon.      James        V.     Brands
 Supreme            Court      of the     State         of New            York
 10 Market           Street,       Courtroom              200

Poughkeepsie,                 NY     12601
F: (845)        431-1785


               Re:          Richmond               Capital            Group,            LLC       v. Congregaticü                    Shule,     LLC       et al.,
                            Index        No.      2018-51838


Dear      Justice       Brands:


             This      firm       represents            Defeñdañts                Congregation                   Shule,       Inc.    and     Avraham        Lesches        in the
above-referenced                  matter.          Defendants                made        full      payment              of the judgment            amount           of $14,662.77
to Plaintiff         Riclññ0ñd            Capital             LLC,        rendering             this        matter      moot.        A   copy    of the payment
confirmation             is attached.             In light           of this       payment,                 Defendants          hereby        withdraw        the application
made      by order to show cause dated June 25, 2018 to vacate the judgment                                                                       by     confession        and     for
other     relief.Please mark the application off the Court's motion calendar                                                                     and     vacate      the

temporary            injunctive         relief      previously               granted            in favor             of Defendants.


             Defendants             expect         that       Plaintiff          will    file     a satis             ction     of judgment         at once,         as required         by
the     CPLR.


                                                                                          Sin          er




                                                                                          J       ob H. Nemon

Cc:         Jeffrey         S. Boxer,            Esq.     (by        email       to bo        er@cim.com)
            Gabriel           Mendelberg                (by     email        to gab        @mendelberglaw.com)




8310104.3
        Case 1:10-cr-00433-KAM Document 185 Filed 12/06/19 Page 20 of 21 PageID #: 1190


  7/19/2018                                                                                          Chase Online - Wire Detail




        Review                this              request                     -        Read      and     confirm         the   details    for       ngs you   can do
                                                               Activity"
       this   wire      request.       Click      "Wire                         to go back       on the         Activity     page.


       Account            Details



                                                      Wire        to       RICHMOND               CAPITAL           GROUP            LLC(.¶@.




                                               Wire      from              Shul     School       Reserve           (


      Wire       Details           - Sender




                                       Wire       amount                   14662.77           U.S.    Dollars          (USD)


                            Scheduled                 On       0           07/19/2018            at 01:24          PM ET

                                               Wire        date            07/19/2018


                        Message          to      recipient


                 Message/instructions                             to

                                    recipient              bank


                                               Memo            0       Judgment               in RCG v. Congregation,                         P
                                                                       aid        Without        Prejudice


                     Transaction                 number                5041639765


                  Fed      reference            number                 N/A


                                                      Status           In Transit


                                    Submitted                by        Administrator                  on   7/19/2018            1:24:21
                                                                       PM


                             Last      modified              by        Administrator                  on   7/19/2018            1:24:21
                                                                       PM


                                     Approved                by        Not        Available




                                                                                                                                                        Wire   Activity




                                       .t"-'                                                e-~:· ::edev:por=ms-sc‰Juanic
https://secure01b.chase.c:                       '^^":ard:¡dä                                                                                                             1/2
FILED:SEP-04-2018
        DUTCHESS      COUNTY CL&M
                  12: 35     CLERK 09/06/2018 09:14 AM                                                              INDEX NO. 2018-51838
         Case
NYSCEF DOC.   1:10-cr-00433-KAM
            NO. 45              Document 185 Filed 12/06/19 Page 21 ofRECEIVED
                                                                       21  PageID
                                                                        2127323232 #: 1191
                                                                                NYSCEF:P.02
                                                                                          09/05/2018




            SUPREME COURT OF THE STATE OF NEW YORK
            COUNTY OF DUTCHESS
            _.-..-._        _      _                                                  )(
            RICHMOND CAPITAL GROUP LLC,                                                    Index No.: 2018.51838
                                                                                           (Brands, J.S,C.)
                                                  Plainlill;

                                .against.                                                  ORnER
            CONGREGATION SI-IULE, INC. D/B/A
            CONGREGATION SIlULE and A
            AVRAHAM LESCHES,

                                                  Defendants .
            ........ -....--._-_ .._-----.--------------------------.------------)(

                       WHEREAS, on June 25,2018,               upon the application of Dcfcndants Congregation       Shule,

            Inc. and Avraham Lesches (together, ,"Dcfendants"), the Court entered an Order to Show Cause

           with Temporary Stay, staying PlainlilTRichmond                  Capital Group's ("Plainlifl") judgment

            enforcement (Ok!. No. 29) (the "Order");

                       WHEREAS, on July 19,2018, by leiter to the Court, Defendants withdrew their

           application to vacate the judgment (Dk!. No. 43);

                       WIIEIU:;AS, on July 20, 2018, Piainlifl'/ilcd a satisfaclion of judgment (Dkt

                       IT IS HEREnV ORDERF.n that the temporary injunctive relicf grante

           vacated.                                                                        SD

           Dated:      JL~a{


                                                                     1 of 1                                             TOTAL P.02
